Exhibit 10.8

 

L  E  A  S  E

 

**************************

 

1400 WESTGATE ASSOCIATES, L.L.C.

(Lessor)

 

and

 

BANK OF NORTH CAROLINA

(Lessee)

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph

Number

--------------------------------------------------------------------------------

  

Subject

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1

   Construction of Building and Tenant Improvements    3

2

   Lease Term    3

3

   Rental    4

4

   Maintenance Responsibilities    5

5

   Taxes & Assessments    5

6

   Services by Landlord    5

7

   Alterations    6

8

   Use and Occupancy    6

9

   Insurance    7

10

   Fire or Other Casualty    8

11

   Condemnation    8

12

   Condition at Commencement and Termination    9

13

   Indemnity    9

14

   Quiet Enjoyment    9

15

   Assignment and Subletting    10

16

   Default    10

17

   Removal of Lessee’s Property    11

18

   Notices    12

19

   No Identity of Interest    12

20

   Entire Understanding; Amendment    12

21

   Personal Representatives, Successors and Assigns    12

22

   Law Applicable    12

23

   Surrender of Premises    13

24

   Holding Over    13

25

   Right of Entry    13

26

   Waiver    13

27

   Estoppels/Subordinations    13

28

   Bankruptcy    14

29

   Environmental Compliance    15

30

   Force Majeure    16

Exhibit A

   Property Description     

Exhibit B

   Plans and Specifications     

Exhibit C

   Janitorial Standards     

Exhibit D

   Rules and Regulations     

 

Bank of North Carolina - Lease - 06/01/2005

  Page 2 of 25



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

   )                L  E  A  S  E

COUNTY OF FORSYTH

   )     

 

This Lease, dated as of the          day of June 2005, by and between 1400
WESTGATE ASSOCIATES, L.L.C., a North Carolina Limited Liability Company with
offices at 16 South Main Street; Post Office Box 1066; Lexington, North Carolina
27293-1066 (the “Lessor”) and Bank of North Carolina (the “Lessee”).

 

RECITALS/STATEMENT OF PURPOSE

 

Lessor is the owner of Suite 90 in the office building in Winston-Salem, North
Carolina, at 1551 Westbrook Plaza Drive and being known as GreenTree Centre II,
said Suite containing 2,639 square feet, which includes both the Suite and the
proportionate share of undivided common area allocated thereto, all as more
particularly described on Exhibit “A” attached hereto and made a part hereof
(the “Leased Premises”). Lessee wishes to lease from Lessor, and Lessor wishes
to lease to Lessee the Leased Premises, together with a non-exclusive right to
use the common areas of GreenTree Centre, upon the terms and conditions set
forth herein. The purpose of this instrument is to set forth the terms and
conditions upon which the parties will deal with each other as a result of
Lessee’s having leased the Leased Premises from Lessor.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Lessor hereby leases the Leased Premises to Lessee and Lessee leases the Leased
Premises from Lessor upon the following terms and conditions:

 

1. UPFITTING. Lessor agrees that it shall construct the upfit plan for Suite 90
substantially in accordance with the Plans & Specifications attached hereto as
Exhibit B, which Plans & Specifications are hereby incorporated herein by
reference. Lessor warrants that the construction of the Suite and other
improvements shall be completed in good and workman-like manner.

 

2. LEASE TERM.

 

(a) The initial term of this Lease shall commence immediately and continue for a
period of two (2) Lease Years (as defined below) after the Rental Commencement
Date. The term “Lease Year” as referred to herein shall mean the period
beginning on the Rental Commencement Date and ending on the day prior to the
anniversary of such date in the next year, and each such period thereafter
during the term of this Lease. Lessor will notify Lessee 30 days prior to the
date that the Leased Premises are expected to be ready for occupancy. Upon
Substantial Completion of the Leased Premises (as defined in Exhibit B “Plans
and Specifications” attached hereto) Lessor and Lessee agree to execute a
Certificate of Rental Commencement reflecting the Rental Commencement Date.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 3 of 25



--------------------------------------------------------------------------------

(b) Provided Lessee is not in default hereunder, the term of this Lease may be
extended at the option of the Lessee for one (2) two-year period. Such option
shall be exercised by written notice to Lessor on or before six months prior to
the expiration of the initial term of this Lease. The renewal shall be upon the
same terms, covenants, and conditions as the initial lease term, including the
provisions for annual adjustments to Base Rental. Any termination of this Lease
during the initial term shall automatically terminate this option to renew.

 

3. RENTAL.

 

(a) The rental for the first Lease Year shall be $43,543.50 per year (or
$3,628.63 per month), hereinafter referred to as the “Base Rental,” which annual
Base Rental shall be increased as hereinbelow provided in Subparagraph 3(b).
Base Rental shall be payable in equal monthly installments in advance on the
first day of every calendar month during the term of this Lease and shall be
increased from time to time pursuant to the provisions of Subparagraph 3(b)
below. The first monthly payment of Base Rental shall be due on the Rental
Commencement Date.

 

(b) The Base Rental shall be increased after the end of each Lease Year during
the term of this Lease in accordance with increases in the Consumer Price Index
(hereinafter called the “Price Index”). The Price Index shall mean the “U.S.
City Average for Urban Wage Earners and Clerical Workers, all items, groups,
subgroups and special groups if items” as promulgated by the Bureau of Labor
Statistics of the U.S. Department of Labor, using the years 1982-1984 as a base
of 100.

 

The Base Rental shall be increased in accordance with the following provisions:

 

(1) At the beginning of the second Lease Year and of each Lease Year thereafter,
the Base Rental shall be increased by an amount determined by multiplying the
Base Rental for a previous Lease Year by the percentage increase in the Price
Index from the first month of the previous Lease Year to the first month of the
new Lease Year, provided that in no event shall the increase provided for hereby
be less than 3% per year nor more than 5% per year.

 

(2) The Lessor will notify the Lessee as soon as computation of the adjusted
Base Rental has been made, which shall be no later than ninety (90) days after
the commencement of a Lease Year. The adjusted Base Rental shall be due from the
first month of the Lease Year in which it applies, and the adjusted Base Rental
for those months for which it was owed before Lessee is notified of the amount
thereof shall be paid with the first Base Rental payment made after Lessee has
received the notice of the adjustment.

 

All dates and rents shall be adjusted to reflect the beginning of the initial
“Lease Year” and will be incorporated into the Lease Modification Agreement
provided for in Section 2(a) of this Lease Agreement.

 

The Lessee will pay the foregoing rent to 1400 WESTGATE ASSOCIATES, L.L.C., Post
Office Box 1066, 16 South Main Street, Lexington, North Carolina 27293-1066, or
to such other person or at such other place as the Lessor may designate in
writing.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 4 of 25



--------------------------------------------------------------------------------

4. MAINTENANCE RESPONSIBILITIES.

 

(a) Lessor Maintenance. As between Lessor and Lessee, Lessor shall be
responsible for maintenance of the roof and structural portions of the Leased
Premises; provided, the Lessor shall not be responsible for any damage thereto
caused by the negligence of Lessee, its employees, agents, invitees, subtenants,
licensees, assignees, or contractors, in which event such damage shall be
promptly repaired by Lessee. Lessor shall commence any repairs for which it is
responsible promptly after notification by Lessee and shall complete same
diligently.

 

(b) Additional Lessor Maintenance. Lessor shall also be responsible for all
maintenance, upkeep, and repair of any kind and nature with respect to the
Leased Premises, such to be accomplished regularly and routinely by Lessor so as
to keep the Leased Premises at all times in first-class condition; provided, the
Lessor shall not be obligated to repair any damage to the Leased Premises or
perform any maintenance or upkeep of any kind thereto caused or necessitated by
the negligence of Lessee, its employees, agents, invitees, subtenants,
licensees, assignees, or contractors, in which event such damage shall be
promptly repaired by Lessee. By way of example and not limitation, Lessor shall
keep and maintain all plumbing, heating, electrical, and air conditioning
systems in the Leased Premises in good working order. Lessee shall not be
entitled to any abatement of rent and Lessor shall not be liable for any loss or
damage occasioned by any breakdown or interruption in the operation of such
systems.

 

5. TAXES & ASSESSMENTS. Lessor shall pay when due all real property taxes and
assessments which are now or which may hereafter be imposed upon the Leased
Premises, and Lessee shall pay when due all taxes and assessments of any kind or
nature imposed or assessed upon Lessee’s improvements, trade fixtures,
equipment, merchandise or other property installed in or brought onto the Leased
Premises by or for Lessee. Upon Lessor’s request, the Lessee shall furnish
Lessor copies of paid receipts for all said taxes and assessments forthwith
after payment of same.

 

6. SERVICES BY LANDLORD. Provided that Tenant is not then in default, Landlord
shall cause to be furnished to the Building, or as applicable, the Leased
Premises, in common with other tenants, during business hours of 7:00 A.M. to
7:00 P.M. Monday through Friday (excluding National and State holidays), the
following services: janitorial services (five (5) days a week after normal
working hours, as more particularly set forth on Exhibit C), water (if available
from city mains) for drinking, lavatory and toilet purposes, operatorless
elevator service, gas and heating and air conditioning for the reasonably
comfortable use and occupancy of the Leased Premises, provided heating and
cooling conforming to any governmental regulation prescribing limitations
thereon shall be deemed to comply with this service. Landlord shall furnish the
Leased Premises with electricity for the maintenance of building standard
fluorescent lighting composed of 2’ x 4’ fixtures and keep such lighting in good
repair and replace bulbs as needed. Incandescent fixtures, table lamps, all
lighting other than the aforesaid building standard fluorescent lighting,
dimmers and all lighting controls other than controls for the aforesaid building
standard fluorescent lighting shall be serviced, replaced and maintained at
Tenant’s expense. Landlord shall also furnish the Leased Premises with
electricity for lighting for the aforesaid building standard fluorescent
lighting and for the operation of general office machines, such as electric
typewriters, desk top computers, word processing

 

Bank of North Carolina - Lease - 05/20/2005

  Page 5 of 25



--------------------------------------------------------------------------------

equipment, dictating equipment, adding machines and calculators,
telecommunication equipment and network servers and office copy machines.
Landlord shall provide electricity as necessary for the normal operation of
convenience outlets serving the Leased Premises. After hours heating and air
conditioning will be available at a charge of fifty dollars ($50.00) per hour,
or part thereof, per floor, with a minimum charge of two (2) hours per
occurrence. All additional costs resulting from Tenant’s extraordinary usage of
heating, air conditioning or electricity shall be paid by Tenant upon demand as
Additional Rent for each month or portion thereof, and Tenant shall not install
equipment with unusual demands for any of the foregoing without Landlord’s prior
written consent, which Landlord may withhold if it determines that in its
opinion such equipment may not be safely used in the Leased Premises or that
electrical service is not adequate therefor. If heat generating machines or
equipment other than those contemplated by the foregoing language of this
Section 6 or other intensive activities shall be used or carried on in the
Leased Premises by Tenant which materially adversely affect the temperature, the
heating and air conditioning systems, or utility usage thereof, Landlord shall
have the right to install supplemental air conditioning units in the Leased
Premises and the actual cost thereof, including the cost of engineering and
installation, and the actual cost of operation and maintenance thereof, shall be
paid by Tenant upon demand by Landlord.

 

7. ALTERATIONS. Any alterations, additions or improvements permitted herein
except as otherwise provided in Section1 and the Workletter shall be made at the
expense of the Lessee. The Lessee agrees that it will make no alterations,
additions or improvements to the Leased Premises without the written consent of
the Lessor. All alterations, additions, improvements, cabinetry or other
fixtures made or attached to the Building or the Leased Premises by and for the
Lessee, including but not limited to, any and all subdividing partitions, walls
or railings of whatever type, material or height (but excepting movable office
furniture and equipment and modular cabinetry paid for by Lessee and not
permanently attached to the Building, which may be removed by the Lessee at the
end of the term of this Lease, if such termination is not the result of Lessee
default hereunder) shall be the property of the Lessor and shall remain upon and
be surrendered with the Leased Premises as a part thereof at the expiration or
earlier termination of this Lease. The Lessor, however, reserves the right to
require the Lessee to remove any paneling, decorations, partitions, walls or
railings, floor coverings, booths, or fixtures installed by or at the request of
the Lessee, by giving notice of such election to the Lessee at any time prior
to, or not later than ten (10) days after the expiration or earlier termination
of the Lease; in which event the Lessee, at the Lessee’s sole cost and expense,
shall remove the property so specified on or before the date of expiration or
earlier termination of this Lease or a date five (5) days after the receiving of
such notice, whichever shall be the later, and shall promptly restore the Leased
Premises to their original condition, reasonable wear and tear excepted; if
Lessee fails to perform the necessary restorations within ten days after
removing the property, or if Lessee is in default under this Lease, Lessor may
undertake the restoration of the Leased Premises to their original condition
after the removal of the specified property, in which event Lessee shall
promptly reimburse Lessor for the cost of such restoration.

 

8. USE AND OCCUPANCY.

 

(a) The Lessee agrees that the Leased Premises will be used only for general
office use and for the purpose of conducting Lessee’s business therefrom (the
“Permitted Use”); that no

 

Bank of North Carolina - Lease - 05/20/2005

  Page 6 of 25



--------------------------------------------------------------------------------

unlawful use of the Leased Premises will be made; that no sign, name, legend,
notice or advertisement of any kind will be fixed, painted or displayed on any
part of the Leased Premises, except with the consent of Lessor, which consent
shall not be unreasonably withheld; and that upon the termination of this Lease,
Lessee will vacate and surrender possession of the Leased Premises to the Lessor
in as good condition as the Leased Premises were at the commencement of this
Lease, ordinary wear and tear excepted.

 

(b) Lessee will use and operate the Leased Premises and the common areas of the
GreenTree Centre in compliance with the rules and regulations attached hereto as
Exhibit D and any other rules established by Lessor and approved by a majority
of the tenants in the Building and with all laws, rules and regulations of any
agency having jurisdiction over the Leased Premises. Lessee will not use, and
will not permit or suffer anyone else to use, the Leased Premises for the
production, storage or disposal of any hazardous substance, as now or hereafter
defined by any agency having jurisdiction over the premises, or any petroleum
product. Lessee hereby indemnifies and agrees to hold harmless Lessor from any
cost, obligation, fine, penalty, charge, loss or damage, including attorney’s
fees, arising out of the use or operation of the leased Premises or the storage
or disposal of any material thereon, during the time that Lessee is in
possession of said premises.

 

9. INSURANCE.

 

(a) Lessor agrees that it will keep the Leased Premises and the building in
which the Leased Premises are located insured against loss or damage by fire
with extended coverage to the full fair insurable value thereof. Lessee shall
not be liable to repair damage caused by accidental fire or other casualty
covered by such insurance. Lessee shall not use or permit upon the premises
anything that will invalidate or will increase the rate of any policy of
insurance now or hereafter carried on the Leased Premises or the building(s) of
which said Leased Premises are a part.

 

Lessee agrees that it will keep its trade fixtures, equipment, and other
property of Lessee located in, on or about the demised premises insured against
loss or damage by fire with extended coverage to the full fair insurable value
thereof. Lessee agrees that all personal property in, about or on the demised
premises shall be at the risk of Lessee only and that Lessor shall not be liable
for damage thereto or theft thereof under any circumstances.

 

(b) The Lessor and the Lessee agree that if the Leased Premises or any
furniture, fixtures, machinery, equipment or other personal property located
therein are damaged or destroyed by fire or other insured casualty, the rights,
if any, of either party against the other with respect to such damage or
destruction are hereby waived if and to the extent permitted by any applicable
insurance policies. The parties agree to use their best efforts to insure that
the policies of insurance obtained by them permit such waivers of subrogation
and shall furnish evidence of such, each to the other.

 

(c) At all times subsequent to the commencement of this Lease and during its
full term, the Lessee, at its sole cost and expense, shall provide general
public liability insurance for personal injury and property damage in an amount
of $1,000,000.00 per occurrence.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 7 of 25



--------------------------------------------------------------------------------

(d) Lessor shall provide Lessee and Lessee shall provide Lessor with
certificates evidencing the coverages hereinabove described. All such policies
provided by Lessee shall name Lessor and, with respect to insurance covering the
Leased Premises, any lender of Lessor which maintains a mortgage on the Leased
Premises, as additional insureds and shall provide that Lessor and such lender
must receive at least 20 days’ written notice before any cancellation or
material change in terms. Lessor shall name Lessee as additional named insured
with respect to the leased premises.

 

10. FIRE OR OTHER CASUALTY.

 

(a) The Lessor agrees that if during the first five years of the initial term of
this Lease or the first five years of the renewal term if this Lease is renewed,
the Leased Premises shall be damaged by fire or other casualty, to such an
extent that the cost of repairs will be less than 50% of the fair market value
thereof at the time of such casualty, provided Lessor’s lender permits, Lessor
will employ the proceeds of insurance policies referred to in Section 9 to
repair the Leased Premises after a casualty with reasonable dispatch after
notice to Lessor of damage, due allowance to be made for delay resulting from
any cause beyond the Lessor’s reasonable control; provided, however, that the
Lessor shall not be required to expend funds in excess of the insurance proceeds
or repair or replace any property which the Lessee may be entitled to remove or
which the Lessor may require the Lessee to remove from the Leased Premises upon
the termination or expiration of this Lease, and provided further, that during
the time that the Leased Premises are unfit for occupancy by Lessee, the rent
shall abate in proportion to the extent the premises are unfit for occupancy, so
long as the damage was not occasioned by the act or omission of Lessee or
Lessee’s agents, servants, employees or invitees.

 

(b) If the Leased Premises are damaged during the last two years of the initial
Lease term or renewal term or to such extent that the cost of repairs will be
50% or more of the fair market value, as above described, then the Lessor in his
sole discretion may choose not to repair and restore the Leased Premises,
whereupon the Lessor may terminate this Lease by notifying the Lessee in
writing, within a reasonable time after such damage, of the Lessor’s election to
terminate this Lease. In the event of the giving of such notice during the term
of this Lease, this Lease shall expire and all interests of the Lessee in the
Leased Premises shall terminate on the date specified in such notice, and the
rent shall be apportioned and paid up to the time of such fire or other casualty
if the Leased Premises are damaged, or up to the specified date of termination.

 

(c) Any insurance proceeds from the fire and extended coverage insurance
furnished by the Lessee shall be made payable to the Lessor to effect the
required repairs. Lessee will cooperate with and coordinate with Lessor in
insuring that such proceeds are at the Lessor’s disposal on a timely basis in
order that Lessor may proceed with the repairs with reasonable dispatch.

 

11. CONDEMNATION. If the whole of the Leased Premises or such part thereof as
shall make the Leased Premises unsuitable for the purpose leased shall be taken
for any public or any quasi-public use under any statute or by right of eminent
domain, or by private purchase by

 

Bank of North Carolina - Lease - 05/20/2005

  Page 8 of 25



--------------------------------------------------------------------------------

condemning authority in lieu thereof, then this Lease shall automatically
terminate as of the date the title shall be taken, and the rent shall be
apportioned as of that date. Such termination shall be without prejudice to the
rights of either party to recover compensation from the condemning authority for
any loss or damage caused by the taking. Neither party shall have any rights in
or to any award made to the other by the condemning authority.

 

12. CONDITION AT COMMENCEMENT AND TERMINATION. The Lessor warrants that the
Leased Premises and all its systems including heating, plumbing, wiring,
lighting, air conditioning, water and sewer shall be in good working order at
the beginning of the term of this Lease. At the termination of this Lease,
Lessee shall deliver up possession of the Lease Premises to Lessor in as good
condition as the same are at the beginning of the lease term, excepting only
reasonable wear and tear.

 

13. INDEMNITY. The Lessee agrees to defend, indemnify and save harmless the
Lessor and the agents, servants and employees of the Lessor against and from any
and all claims made or liability, loss, cost, damage and expenses (including
reasonable attorneys’ fees) assessed against Lessor by or on behalf of any
person, firm or corporation arising by reason of injury to person or property
occurring on the Leased Premises, occasioned in whole or in part by any act or
omission of Lessee (including any acts or omission involving radioactive or
hazardous substance on the part of the Lessee or an employee [whether or not
acting within the scope of employment], agent, visitor, assign or sub-tenant of
the Lessee), or by reason of any unlawful use of the Leased Premises or any
breach, violation or nonperformance of any covenant in this Lease on the part of
the Lessee to be observed or performed, and also for any matter or thing growing
out of the occupancy or use of the Leased Premises by the Lessee or any one
holding or claiming to hold through or under the Lessee. Lessee agrees to pay
for all damage to the Leased Premises, as well as all damage to licensees or
invitees thereof, caused by Lessee’s misuse or neglect of the Leased Premises,
its apparatus or appurtenances. Lessor shall not be liable to Lessee for any
loss or damage incurred by Lessee as the result of any act of negligence of any
occupant of the Building (or such occupant’s guests, invitees, contractors
and/or employees) or by any owner or occupant of property adjoining or
contiguous to the Land.

 

Lessor agrees to defend, indemnify, and save harmless the Lessee, and the
agents, servants, and employees of the Lessee, against and from any and all
claims made or liability, loss, cost, damage, and expenses (including reasonable
attorneys’ fees) assessed against Lessee by or on behalf of any person, firm, or
corporation arising by reason of injury to person or property occurring on the
Leased Premises, occasioned in whole or in part by any act or omission,
including any acts or omissions regarding radioactive or hazardous substances,
on the part of the Lessor or an employee or agent of the Lessor.

 

14. QUIET ENJOYMENT. The Lessor agrees that the Lessee on paying the stipulated
rental and keeping and performing the agreement and covenants herein contained,
shall hold and enjoy the Leased Premises for the term aforesaid, free from
interference by the Lessor or by any one claiming by, through or under the
Lessor, subject, however, to the terms of this Lease.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 9 of 25



--------------------------------------------------------------------------------

15. ASSIGNMENT AND SUBLETTING. Except as set forth below, Lessee shall not
assign or sublease the Leased Premises without Lessor’s prior written consent,
which consent shall not be unreasonably withheld. Consent to any assignment or
sublease by Lessor shall not release the Lessee from its obligations and
liabilities hereunder. Notwithstanding the above, Lessee may assign this Lease
or sublease the Leased Premises to any legal entity controlled by or under
common control with the Lessee without Lessor’s consent, provided that prior to
any such assignment Lessee must notify Lessor in writing of any such assignment.

 

16. DEFAULT.

 

(a) In the event of default in the payment of rent or any other sum payable
hereunder for five days after the due date, or in the event of three monetary
defaults in any Lease Year, the Lessor, without prejudice to any other rights or
remedies that it may have, shall have the right, immediately or any time
thereafter, to re-enter the Leased Premises and remove all persons and property
from the Leased Premises. In the event the Lessee shall neglect to keep or
perform any other covenant, agreement or condition of this Lease, the Lessor
shall give written notice of such default to the Lessee; and in the event that
such default is not rectified within twenty (20) days from the date of such
notice, then the Lessor shall have the right to enter the Leased Premises
immediately or at any time thereafter and remove the Lessee therefrom, without
prejudice to any other remedies of the Lessor. In the event of such re-entry,
the Lessee hereby waives all claims for damages which may be caused by the
re-entry of the Lessor and will save the Lessor harmless from any loss, cost or
damages occasioned Lessor thereby (including reasonable attorneys’ fees and
other expenses incurred by reason of such re-entry), and no such re-entry shall
be considered or construed to be a forcible entry.

 

(b) The Lessor shall also have the right, at its option, to cure any of Lessee’s
defaults and charge the cost of such cure to Lessee as additional rent.

 

(c) Should the Lessor elect to re-enter the Leased Premises as herein provided,
or should he take possession pursuant to legal proceedings, it may either
terminate this Lease or it may, from time to time, without terminating this
Lease, re-let the Leased Premises or any part thereof on Lessee’s account for
such time or times and at such rental or rentals and upon such other terms and
conditions as the Lessor in its reasonable discretion may deem advisable, with
the right to make alterations and repairs to the Leased Premises, and the Lessee
shall pay the amount of rent due under this Lease to the date of the beginning
of payment or rent pursuant to any such re-letting, together with the cost of
such re-letting, including attorneys’ fees occasioned by such re-letting,
brokers commissions, tenant improvement costs and the cost of any repairs to the
Leased Premises necessitated by damage caused by Lessee, and the Lessee will
thereafter pay monthly during the remainder of the term of this Lease the
difference, if any, between the rent collected from such re-letting and the rent
reserved in this Lease if such collected is less than that reserved in this
Lease. No such re-entry or taking possession of the Leased Premises by the
Lessor shall be construed as an

 

Bank of North Carolina - Lease - 05/20/2005

  Page 10 of 25



--------------------------------------------------------------------------------

election on its part to terminate this Lease unless a written notice of such
intention be given to the Lessee. Notwithstanding any such re-letting without
termination, the Lessor may, at any time after the occurrence of any default set
out in this Section 16, elect to terminate this Lease and may terminate it by
giving written notice to that effect to the Lessee.

 

(d) If the Lessor shall at any time terminate this Lease on account of any
default set out in this Section 16, in addition to other remedies it may have,
it may recover from the Lessee all damages that it may suffer by reason of the
termination of this Lease, including, but not limited to, reasonable attorneys’
fees and expenses and other costs of recovering possession of the Leased
Premises, and the excess, if any, of the amount of rent and other amounts to be
paid by the Lessee under the terms of the Lease for the remainder of the stated
term, over the then reasonable rental value of the Leased Premises for the
remainder of the stated term.

 

(e) If, before or during the term of this Lease, the Lessee shall be adjudged a
bankrupt, or if any proceeding under the federal bankruptcy laws shall be filed
by or against the Lessee, then such occurrence shall be deemed a breach of this
Lease and, upon the happening of such event, this Lease shall automatically
terminate, and the Lessee and/or Guarantor, if any, shall be liable for all
damages sustained by the Lessor as provided by law.

 

(f) If, before or during the term of this Lease or any renewal thereof (1) the
Lessee shall make an assignment for the benefit of creditors, or (2) a receiver
shall be appointed for the property of the Lessee by order of a court of
competent jurisdiction by reason of the insolvency or alleged insolvency or
otherwise of the Lessee, or (3) any department of the state or federal
government, or any officer thereof authorized by order of court, shall take
possession of the business or property of the Lessee by reason of the insolvency
or alleged insolvency of the Lessee, or (4) execution shall issue on any
judgment and be levied against Lessee’s interests in the Leased Premises, then,
upon the happening of any one or more of such events, at the option of the
Lessor, this Lease may be terminated by the Lessor by written notice to that
effect to the Lessee, and the Lessor shall, in addition to other remedies
provided by law in case of default by the Lessee, be entitled to the damages set
out in this Section 16.

 

17. REMOVAL OF LESSEE’S PROPERTY. Provided Lessee pays all rental due Lessor and
is not in default hereunder, Lessee shall have the right, subject to Section 7
hereof, to remove all furniture and equipment from the Leased Premises upon
expiration of this Lease.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 11 of 25



--------------------------------------------------------------------------------

18. NOTICES. Any notice provided for herein shall be deemed to have been served
sufficiently upon receipt if the same shall be in writing and sent (1) via
certified mail, return receipt requested or (2) overnight express mail carrier
requiring signature by recipient, addressed as follows:

 

As to Lessor:    1400 WESTGATE ASSOCIATES, L.L.C.      c/o Robert A. Team, Jr.  
   16 South Main Street      Post Office Box 1066      Lexington, North Carolina
27293-1066      Telephone: (336) 243-2600      FAX: (336) 243-2680      E-mail:
rteam@cipnc.com

 

As to Lessee:    BANK OF NORTH CAROLINA      Attn: Richard D. Callicutt, II     
831 Julian Avenue      Thomasville, North Carolina 27360

 

Notices may also be made via facsimile transmission, followed by non-certified
original hard copy or overnight express mail no signature required, to the
above-captioned fax numbers. Sender’s transaction report showing successful
transmission to receiver’s number shall be evidence of receipt of notice by
receiver at the time indicated.

 

19. NO IDENTITY OF INTEREST. The execution of this Lease or the performance of
any act pursuant to the provisions hereof shall not be deemed or construed to
have the effect of creating between Lessor and Lessee the relationship of
principal and agent or of partnership or of joint venture and the relationship
between them shall be that only of Lessor and Lessee or landlord and tenant.

 

20. ENTIRE UNDERSTANDING; AMENDMENT. This instrument contains the entire
understanding and agreement by and between the parties hereto with respect to
the Lease of the Leased Premises, notwithstanding any prior or contemporaneous
oral or written agreements or instruments, and no amendment to this Lease shall
be effective unless the same is in writing and signed by all of the parties
hereto.

 

21. PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. All rights and privileges
provided for hereunder shall inure to the benefit of the personal
representatives, successors and assigns of the parties hereto. All obligations
herein provided shall be binding on the parties hereto, the personal
representatives, successors and assigns.

 

22. LAW APPLICABLE. This Lease Agreement shall be construed and interpreted
under and governed by the laws of the State of North Carolina.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 12 of 25



--------------------------------------------------------------------------------

23. SURRENDER OF PREMISES. Lessee will deliver up the Leased Premises at the end
of the term or any holdover period in good order and condition, reasonable wear
and tear excepted.

 

24. HOLDING OVER. This tenancy expires at the end of the Lease term provided in
Section 2, unless renewed as specified in Section 2, but it is expressly
understood that if Lessee holds over for another month at the end of said term
or the renewal term for any purpose other than the removal of its property, and
Lessor accepts rent for said month, such holding over shall operate as a renewal
of the tenancy for another month and for each additional month Lessor accepts
rent, at a rental rate equal to 150% of the rental payable in the last month of
the regular Lease Term. Should Lessor require possession of the Leased Premises,
he shall give Lessee thirty (30) days to vacate the Leased Premises during such
holdover period.

 

25. RIGHT OF ENTRY. The Lessee agrees that the Lessor shall have the right to
enter and to grant licenses to enter the Leased Premises at any reasonable time
upon reasonable advance notice to Lessee (a) to examine the Leased Premises, (b)
to make alterations and repairs to the Leased Premises (including the right,
during the progress of such alterations or repairs, to keep and store within the
Leased Premises all necessary materials, tools and equipment, provided said
storage does not interfere with Lessee’s use and occupancy), (c) for any purpose
which the Lessor shall reasonably deem necessary for the operation and
maintenance of the Leased Premises, (d) to show the Leased Premises to a
prospective purchaser of the Building, or (e) within one hundred eighty (180)
days prior to the termination of this Lease, to exhibit the Leased Premises to
prospective new tenants of the Leased Premises, and that no such entry shall
render the Lessor liable to any claim or cause of action for loss of or damage
to the business or property of the Lessee, by reason thereof, nor in any manner
affect the obligations and covenants of this Lease.

 

26. WAIVER. The waiver by Lessor or Lessee of any breach of any covenant or
agreement herein contained shall not be deemed to be a waiver of such covenant
or agreement or any subsequent breach of the same or any other covenant or
agreement herein contained. The subsequent acceptance of rent hereunder by
Lessor shall not be deemed to be a waiver of any preceding breach by Lessee of
any covenant or agreement of this Lease, other than the failure of Lessee to pay
the particular rental so accepted, regardless of Lessor’s knowledge of such
preceding breach at the time of acceptance of such breach.

 

27. ESTOPPELS/SUBORDINATIONS.

 

(a) Within ten (10) days after request therefor by Lessor, Lessee shall deliver
in recordable form a certification to any proposed lender, trustee or purchaser,
certifying that the Lease is in full force and effect and that there are no
defenses or offsets thereto, or stating in detail those claimed by Lessee.

 

(b) This Lease is subject to and subordinate at all times to the lien of
existing and future

 

Bank of North Carolina - Lease - 05/20/2005

  Page 13 of 25



--------------------------------------------------------------------------------

mortgages and deeds of trust on the Leased Premise. Although no instrument or
act on the part of the Lessee shall be necessary to effectuate such
subordination, the Lessee will, nevertheless, execute and deliver such further
instruments subordinating this Lease to the lien of all such mortgages and deeds
of trust as may be desired by the Lessor in replacement on the first mortgage
loan on the Leased Premises. The Lessee hereby appoints the Lessor its
attorney-in-fact, irrevocably, to execute and deliver any such instruments on
behalf of the Lessee.

 

28. BANKRUPTCY. If, pursuant to the insolvency laws (i.e., the United States
Bankruptcy Code, 11 U.S.C. Paragraph 101 et seq., and any federal, state,
foreign or other laws of like impact), Lessee or a trustee of Lessee is
permitted to, and elects to, assume or assume and assign this Lease:

 

(a) Lessee or the trustee shall as a condition to such assumption or assumption
and assignment either cure all defaults under this Lease, or provide Lessor
Adequate Assurance (hereinafter defined) that: (i) Lessee or the trustee shall
cure all monetary defaults under this Lease within ten (10) days after the date
of any such assumption; and (ii) Lessee or the trustee shall cure all
non-monetary defaults under this Lease within thirty (30) days after the date of
any such assumption.

 

(b) Lessee or the trustee shall as a condition to such assumption or assumption
and assignment either compensate, or provide Adequate Assurance to Lessor that
within ten (10) days from the date of any such assumption, Lessee or the trustee
shall compensate Lessor for any pecuniary loss incurred by Lessor arising from
any default under this Lease, including, but not limited to, Lessor’s reasonable
attorneys’ fees and disbursements and any late charge applicable under this
Lease, as recited in Lessor’s written statement of pecuniary loss sent to Lessee
or the trustee.

 

(c) In the case of an assumption, Lessee or the trustee shall as a condition to
such assumption provide Lessor with Adequate Assurance of the future performance
of the obligations of Lessee under this Lease, including, without limitation,
Adequate Assurance of Lessee’s or the trustee’s ability to pay Rent.

 

(d) In the case of an assumption and assignment, such assignee shall as a
condition to such assignment provide Lessor with Adequate Assurance of the
future performance of the obligations of Lessee under this Lease, including,
without limitation, Adequate Assurance of such assignee’s ability to pay Rent.

 

(e) In the case of an assumption and assignment, any and all monies or other
consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Lessor (or shall be held in trust for
the benefit of Lessor and be promptly paid or delivered to Lessor), shall be and
remain the exclusive property of Lessor and shall not constitute property of
Lessee or of the estate of Lessee within the meaning of the United States
Bankruptcy Code, 11 U.S.C. Paragraph 101, et seq.

 

(f) In the case of an assumption, Lessee or the trustee, and in the case of an
assumption and assignment, such assignee, shall be deemed without further act or
deed to have assumed all of

 

Bank of North Carolina - Lease - 05/20/2005

  Page 14 of 25



--------------------------------------------------------------------------------

the obligations arising under this Lease on and after the date of such
assumption or assumption and assignment. Lessee and any such trustee or assignee
shall upon demand execute and deliver to Lessor an instrument confirming such
assumption.

 

(g) The assumption of this Lease by Lessee or the trustee and the assumption and
subsequent assignment of this Lease to the assignee is subject to all the
provisions of this Lease, and Lessee, trustee or assignee will not breach any
provision contained in this Lease or any other lease, mortgage, financing
agreement, master agreement or other agreement relating to the Building.

 

(h) Notwithstanding anything in the Lease to the contrary, all amounts payable
by Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as Rent or other charges due hereunder shall constitute rent for the
purpose of Paragraph 502(b)(6) of the United States Bankruptcy Code and for the
purpose of any similar Paragraph of any other present or future insolvency laws.

 

29. ENVIRONMENTAL COMPLIANCE.

 

(a) Lessee’s Responsibility. Lessee shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
active or other hazardous substances, or materials into the Building or onto the
land owned by Lessor on which the Building is located and the surrounding land
owned by Lessor. Lessee shall not allow the storage or use of such substances or
materials in any manner not sanctioned by law or in compliance with the highest
standards prevailing in the industry for the storage and use of such substances
or materials, nor allow to be brought into the Building any such materials or
substances except to use in the ordinary course of Lessee’s business, and then
only after written notice is given to Lessor of the identity of such substances
or materials. Lessee covenants and agrees that the Premises will at all times
during its use or occupancy thereof be kept and maintained so as to comply with
all now existing or hereafter enacted or issued statutes, laws, rules,
ordinances, orders, permits, and regulations of all state, federal, local and
other governmental and regulatory authorities, agencies and bodies applicable to
the Premises, pertaining to environmental matters or regulating, prohibiting or
otherwise having to do with asbestos and all other toxic, radioactive, or
hazardous wastes or material including, but not limited to, the Federal Clean
Air Act, the Federal Water Pollution Control Act, and the Comprehensive
Environmental Response Compensation, and Liability Act of 1980, as from time to
time amended (all hereinafter collectively called “Laws”). Lessee shall execute
affidavits, representations and the like, from time to time, at Lessor’s
request, concerning Lessee’s best knowledge and belief regarding the presence of
hazardous substances or materials in the demised Premises.

 

(b) Lessee’s Liability. Lessee shall hold Lessor free, harmless, and indemnified
from any penalty, fine, claim, demand, liability, cost, or charge whatsoever
which Lessor shall incur, or which Lessor would otherwise incur, by reason of
Lessee’s failure to comply with this Section 23 including, but not limited to:
(i) the cost of bringing the Premises into compliance with all Laws and in a
non-contaminated state, the same condition as prior to occupancy; (ii) the
reasonable cost of all appropriate tests and examinations of the Premises to
confirm that the Premises have been brought

 

Bank of North Carolina - Lease - 05/20/2005

  Page 15 of 25



--------------------------------------------------------------------------------

into compliance with all Laws; (iii) the reasonable fees and expenses of
Lessor’s attorneys, engineers, and consultants incurred by Lessor in enforcing
and confirming compliance with this Section 23.

 

(c) Property. For the purpose of this Section 29, the Premises shall include the
real estate covered by this Lease; all improvements thereon; all personal
property used in connection with the Premises (including that owned by Lessee);
and the soil, ground water, and surface water of the Premises, if the Premises
includes any ground area.

 

(d) Inspections by Lessor. Lessor and its engineers, technicians, and
consultants (collectively the “Auditors”) may, from time to time as Lessor deems
appropriate, conduct periodic tests and examinations (“Audits”) of the Premises
to confirm and monitor Lessee’s compliance with this Section 29. Such Audits
shall be conducted in such a manner as to minimize the interference with
Lessee’s Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Lessee’s compliance with this Section 29. Lessee shall fully cooperate with
Lessor and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Lessor unless an Audit shall disclose a material failure of
Lessee to comply with this Section 29, in which case, the cost of such Audit,
with respect to Lessee’s premises only and the cost of all subsequent Audits
related to the non-compliance of Lessee made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Lessee.

 

(e) Lessor’s Liability. Provided, however, the foregoing covenants and
undertakings of Lessee contained in this Section 29 shall not apply to any
condition or matter constituting a violation of any Law: (i) which existed prior
to the commencement of Lessee’s use or occupancy of the Premises; (ii) which was
not caused, in whole or in part, by Lessee or Lessee’s agents, employees,
officers, partners, contractors or invitees; or (iii) to the extent such
violation is caused by, or results from the acts or neglects of Lessor or
Lessor’s agents, employees, officers, partners, contractors, guests, invitees,
or other Lessees.

 

(f) Lessee’s Liability After Termination of Lease. The covenants contained in
this Section 29 shall survive the expiration or termination of this Lease and
shall continue for so long as Lessor and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Lessee has agreed to indemnify Lessor under this Section 29.

 

30. FORCE MAJEURE. Whenever a period of time is prescribed for the taking of any
action by Lessor, Lessor shall not be liable or responsible for, and there shall
be excluded from the computation of such period of time, any delays due to
strikes, fire, earthquakes, floods, acts of God, governmental regulations,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Lessor (all of
which are sometimes referenced collectively in this Agreement as “Force
Majeure”) excluding however the financial condition of Lessor or the
unavailability to or cost of funds of Lessor.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 16 of 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Lease the day
and year first written above.

 

LESSOR:    1400 WESTGATE ASSOCIATES, L.L.C.,      By:  

 

--------------------------------------------------------------------------------

         Robert A. Team, Jr., Manager LESSEE:    BANK OF NORTH CAROLINA      By:
 

 

--------------------------------------------------------------------------------

         Richard D. Callicutt, II

 

Bank of North Carolina - Lease - 05/20/2005

  Page 17 of 25



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY DESCRIPTION

 

Location: 1551 Westbrook Plaza Drive, and also being known as Green Tree Centre
II, suite 90 located on the first floor of said building.

 

LOGO [g68483image002.jpg]

 

 

Bank of North Carolina - Lease - 05/20/2005

  Page 18 of 25



--------------------------------------------------------------------------------

May 25, 2005

 

Mr. Robin Team

1400 Westgate Associates, LLC

P O Box 1066

Lexington, North Carolina 27292

 

Dear Robin;

 

Landmark is pleased to offer the following budget proposal to upfit 2639 s/f of
the first floor in your Greentree II facility, located at 1400 Westbrook Plaza
Drive in Winston Salem, North Carolina. This proposal is based on preliminary
drawing by Lafferty Architecture, dated May18, 2005, sheets A2.1 and your
direction.

 

Total cost of work as outlined below is One Hundred Five Thousand Eight Hundred
Eight Dollars ($105,808.00) and is good for fifteen (15) days from date herein
and includes the following:

 

GENERAL CONDITIONS

 

•   Permits and inspections

 

•   Architectural and Design drawings

 

•   Supervision

 

•   Dumpster

 

•   Construction cleanup

 

•   Drug testing and safety program

 

•   Temporary toilet

 

CONCRETE

 

•   Pour new plumbing trenches using 3000-psi concrete and doweled into existing
concrete slab

 

•   Patch holes as required in existing concrete slab after unused plumbing
drains have been capped

 

CARPENTRY

 

•   Install blocking as required for new cabinetry

 

CABINETRY

 

•   Provide and install 6 l/f of new base cabinetry and 9 l/f of wall cabinetry,
consisting of melamine interior and exterior, plastic laminate counter top, with
handicap sink access panel

 

•   Two (2) new 2’6” sink cabinets, with handicap access panel, consisting of
melamine interiors and exteriors and plastic laminate cabinet tops



--------------------------------------------------------------------------------

May 25, 2005

Mr. Robin Team

1400 Westgate Associates, LLC

Page 2

 

DOORS AND HARDWARE

 

•   Provide and install six (6) 3’0” x 7’0”, prefinished, solid core, 1 3/4”
thick doors, with a 22” x 64” glass kit

 

•   One (1) 3’0” x 7’0”, prefinished, solid core, 1 3/4” thick door, with 3” x
33” glass kit

 

•   Three (3) 3’0” x 7’0”, prefinished, solid core, flush, 1 3/4” thick doors

 

•   One (1) 3’0” x 7’0” hollow metal, knock down, case opening frame

 

•   Ten (10) 3’0” x 7’0” hollow metal, knock down, door frames

 

•   Hardware as required

 

GLASS

 

•   Provide and install six (6) pieces of 22” x 64” x  1/4”, tempered glass for
new doors

 

•   One (1) piece of 48” x 48” x  1/4”, tempered glass for new conference room
window, in hollow metal frame

 

•   One (1) piece of 3” x 33” x  1/4”, tempered glass for breakroom door

 

•   One (1) 36” x 36” x  1/4”, tempered glass for stationary window, in aluminum
frame for office next to lobby

 

DRYWALL/ACOUSTICAL

 

•   Remove and dispose of approximately 12 l/f of existing 9’ high sheetrock
wall

 

•   Construct new 9’ high walls per new floor layout, using 3 5/8” metal studs
on 16” centers with R-11 insulation between stud cavities and 5/8 sheetrock on
each side, finished ready for paint

 

•   Infill door area leading into the stairwell from new conference room, using
1 5/8” metal studs, with 5/8” sheetrock on each side, finished ready for paint
on conference room side only

 

•   Install approximately 82 l/f of sheetrock from floor to deck on existing
metal stud wall, (adjacent to occupied space), finished ready for paint

 

•   Frame for new 4’ x 4’ window opening in conference room wall per drawing

 

•   Install new 2’ x 2’, standard tegular, lay-in ceiling tiles, in white 15/16
grid system

 

FLOORCOVERING

 

•   Install VCT with vinyl base in new Breakroom, both toilet rooms, and
equipment/telephone room

 

•   Install new carpet with carpet base in the remaining space to be renovated
using an allowance of $18.00 per s/y

 

PAINT

 

•   Paint new walls with one (1) coat of primer and two (2) coats of flat latex
paint with the exception of the new conference room and one executive office

 

•   New metal door and window frames to receive one (1) coat of primer and two
(2) coats of enamel paint

 

•   Install wallcovering in new conference room and one (1) executive office
using a material allowance of $12.00 per l/y



--------------------------------------------------------------------------------

May 25, 2005

Mr. Robin Team

1400 Westgate Associates, LLC

Page 3

 

PLUMBING

 

•   Sawcut floor as required for new plumbing installation

 

•   Cap existing toilet connection as required

 

•   Provide and install two (2) new handicap tank type water closets

 

•   Two (2) new drop in sinks in toilet rooms

 

•   One (1) new double bowl breakroom sink

 

•   Connections as required to existing hot water heater

 

•   One (1) new bi-level handicap water fountain

 

HVAC

 

•   Modify existing HVAC ductwork as required for new floor layout

 

•   Relocate thermostat’s as needed

 

•   Install one (1) new exhaust fan in each toilet room, using existing exhaust
duct

 

ELECTRICAL

 

•   Remove electrical panel as required for new floor lay out

 

•   Relocate existing electrical panel to new electrical room

 

•   Extend the existing service from the occupied space to a new meter base on
the outside of the exterior wall

 

•   Reconnection to existing HVAC system and water heater

 

•   Two (2) dedicated breakroom circuits

 

•   Thirty Three (33) new 2’ x 4’ light fixtures with acrylic lens

 

•   Twelve (12) single pole switches

 

•   Connection to two (2) toilet room exhaust fans

 

•   Thirty five (35) standard duplex outlets

 

•   One (1) dedicated circuit for copier

 

•   One (1) dedicated circuit for server room

 

AWNING

 

•   Install new entrance awning using an allowance of $3,500.00

 

BLINDS

 

•   Install new exterior window blinds using an allowance of $900.00

 

EXCLUSIONS OR QUALIFICATIONS

 

•   Any changes due to final design, code search or review by inspections will
be a change order to the contract

 

•   Anything not specifically mentioned in this proposal is not included

 

•   Data/telephone wiring is not included

 

•   No fire alarm work is included

 

•   Overtime work is not included

 

•   We have included waxing the VCT with three (3) coats of wax

 

•   Owner to provide temporary power and water for construction



--------------------------------------------------------------------------------

May 25, 2005

Mr. Robin Team

1400 Westgate Associates, LLC

Page 4

 

After receipt of fully executed contract please allow one (1) week for
permit/working drawings, and two (2) weeks for receipt of building permit.
Please allow an additional five (5) weeks for construction after receipt of
building permit.

 

Our payment terms are as follows: 100% of all work completed during the month,
invoiced on the 30th of the month and due on the 10th of the following month.
Final payment is due ten (10) days after completion, occupancy or acceptance
whichever is earlier.

 

Thank you for the opportunity to make this proposal. I look forward to working
with you on this project. Please feel free to call with any questions.

 

Sincerely,

 

LANDMARK BUILDERS

 

Lawrence Effler

Upfit/Renovation Sales

Project Manager



--------------------------------------------------------------------------------

EXHIBIT C

 

JANITORIAL STANDARDS

 

Janitorial Maintenance Schedule

 

I. Offices and Common Areas (Nightly):

 

  A. Vacuum all floor areas

 

  B. Empty and clean all wastebaskets and ashtrays

 

  C. Dust and wipe clean all furniture, fixtures, telephones and windowsills

 

  D. Clean all glass furniture tops

 

  E. Clean all water fountains and coolers

 

  F. Wipe all countertops with cleaning agent

 

  G. Clean all door and elevator thresholds

 

II. Lavatories (Nightly):

 

  A. Sweep and wash all floors

 

  B. Clean all mirrors, enameled surfaces and fixtures

 

  C. Clean and disinfect all toilets and urinals

 

  D. Clean all partitions, soap dispensers and paper dispensers

 

  E. Refill all paper dispensers

 

  F. Empty all waste paper receptacles

 

III. Periodic Cleaning:

 

  A. Spot clean carpet as needed

 

  B. Strip and wax vinyl flooring semi-annually

 

  C. Dust all window blinds

 

  D. Dust high ledges and other areas

 

  E. Shampoo carpet semi-annually

 

  F. Vacuum supply and return-air grills

 

  G. Clean interior windows as needed and no less than quarterly

 

Bank of North Carolina - Lease - 05/20/2005

  Page 19 of 25



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

1. Access to Building. On Saturdays, Sundays, legal holidays and weekdays
between the hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to
the halls, corridors, elevators or stairways in the Building may be restricted
and access shall be gained by use of a key or electronic card to the outside
doors of the Buildings. Lessor may from time to time establish security controls
for the purpose of regulating access to the Building. Lessee shall be
responsible for providing access to the Premises for its agents, employees,
invitees and guests at times access is restricted, and shall comply with all
such security regulations so established.

 

2. Building Directories. The directories for the Building in the form selected
by Lessor shall be used exclusively for the display of the name and location of
tenants. Any additional names and/or name change requested by Lessee to be
displayed in the directories must be approved by Lessor and, if approved, will
be provided at the sole expense of Lessee.

 

3. Large Articles. Furniture, freight and other large or heavy articles may be
brought into the Building only on the freight elevator in the Building and only
at times and in the manner designated by Lessor and always at Lessee’s sole
responsibility. All damage done to the Building, its furnishings, fixtures or
equipment by moving or maintaining such furniture, freight or articles shall be
repaired at Lessee’s expense.

 

4. Signs. Lessee shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, without the
written consent of Lessor, and then only such name or names or matter and in
such color, size, style, character and material as shall be first approved by
Lessor in writing. Lessor, without notice to Lessee, reserves the right to
remove, at Lessee’s expense, all matter other than that provided for above.

 

5. Compliance with Laws. Lessee shall comply with all applicable laws,
ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof. Lessee shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinance, governmental regulations
or order or direction of applicable public authority, which may be dangerous to
persons or property or which may constitute a nuisance to other tenants.

 

6. Hazardous Materials. Lessee shall not use or permit to be brought into the
Premises or the Building any flammable oils or fluids, or any explosive or other
articles deemed hazardous to persons or property, or do or permit to be done any
act or thing which will invalidate, or which, if brought in, would be in
conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring to keep anything therein, which shall
not comply with all rules, orders, regulations

 

Bank of North Carolina - Lease - 05/20/2005

  Page 20 of 25



--------------------------------------------------------------------------------

or requirements of any organization, bureau, department or body having
jurisdiction with respect thereto (and Lessee shall at all times comply with all
such rules, orders, regulations or requirements), or which shall increase the
rate of insurance on the Building, its appurtenances, contents or operation.
Additionally, in the event Lessee’s business involves the storage, use and
disposal of medical waste, such medical waste shall be properly disposed of in
accordance with all laws, rules and regulations governing same, and in any
event, in a safe and sanitary manner.

 

7. Defacing Premises and Overloading. Lessee shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window that may be unsightly from outside the Premises. Lessee shall not
place or permit to be placed any article of any kind on any window ledge or on
the exterior walls; blinds, shades, awnings or other forms of inside or outside
window ventilators or similar devices shall not be placed in or about the
outside windows in the Premises except to the extent that the character, shape,
color, material and make thereof is approved by Lessor. Lessee shall not do any
painting or decorating in the Premises or install any floor coverings in the
Premises or make, paint, cut or drill into, or in any way deface any part of the
Premises or Building without in each instance obtaining the prior written
consent of Lessor. Lessee shall not overload any floor or part thereof in the
Premises, or any facility in the Building or any public corridors or elevators
therein by bringing in or removing any large or heavy articles and Lessor may
direct and control the location of safes, files, and all other heavy articles
and, if considered necessary by Lessor may require Lessee at its expense to
supply whatever supplementary supports necessary to properly distribute the
weight.

 

8. Obstruction of Public Areas. Lessee shall not, whether temporarily,
accidentally or otherwise, allow anything to remain in, place or store anything
in, or obstruct in any way, any sidewalk, court, hall passageway, entrance, or
shipping area. Lessee shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. All courts, passageways, entrances, exits,
elevators, escalators, stairways, corridors, halls and roofs are not for the use
of the general public and Lessor shall in all cases retain the right to control
and prevent access thereto by all persons whose presence, in the judgment of
Lessor, shall be prejudicial to the safety, character, reputation and interest
of the Building and its tenants; provided, however, that nothing herein
contained shall be construed to prevent such access to persons with whom Lessee
deals within the normal course of Lessee’s business so long as such persons are
not engaged in illegal activities.

 

9. Additional Locks. Lessee shall not attach, or permit to be attached,
additional locks or similar devices to any door or window, change existing locks
or the mechanism thereof, or make or permit to be made any keys for any door
other than those provided by Lessor. Upon termination of this Lease or of
Lessee’s possession, Lessee shall immediately surrender all keys or pass cards
to the Premises.

 

10. Communications or Utility Connections. If Lessee desires signal, alarm or
other utility or similar service connections installed or changed, then Lessee
shall not install or change the same without the approval of Lessor, and then
only under direction of Lessor and at Lessee’s

 

Bank of North Carolina - Lease - 05/20/2005

  Page 21 of 25



--------------------------------------------------------------------------------

expense. Lessee shall not install in the Premises any equipment which requires a
greater than normal amount of electrical current for the Permitted Use without
the advance written consent of Lessor. Lessee shall ascertain from Lessor the
maximum amount of load or demand for or use of electrical current which can
safely be permitted in the Premises, taking into account the capacity of the
electric wiring in the Building and the Premises and the needs of other tenants
in the Building, and shall not in any event connect a greater load than that
which is safe.

 

11. Office of the Building. Service requirements of Lessee will be attended to
only upon application at the office of the Building Manager. Employees of Lessor
shall not perform, and Lessee shall not engage them to do any work outside of
their duties unless specifically authorized by Lessor.

 

12. Restrooms. The restrooms, toilets, urinals, vanities and the other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by Lessee whom, or whose employees or
invitees, shall have caused it.

 

13. Intoxication. Lessor reserves the right to exclude or expel from the
Building any person who, in the judgment of Lessor, is intoxicated, or under the
influence of liquor or drugs, or who in any way violates any of the Rules and
Regulations of the Building.

 

14. Nuisances and Certain Other Prohibited Uses. Lessee shall not (a) install or
operate any internal combustion engine, boiler, machinery, refrigerating
(excluding breakroom refrigerator), heating or air conditioning apparatus in or
about the Premises; (b) engage in any mechanical business, or in any service in
or about the Premises or Building, except those ordinarily embraced within the
Permitted Use as defined in Section 8(a) of the Lease; (c) use the Premises for
housing, lodging, or sleeping purposes; (d) prepare or warm food in the Premises
or permit food to be brought into the Premises for consumption therein (heating
coffee, individual lunches of employees and catered in meals excepted) except by
express permission of Lessor; (e) place any radio or television antennae on the
roof or on or in any part of the inside or outside of the Building other than
the inside of the Premises, or place a musical or sound producing instrument or
device inside or outside the Premises which may be heard outside the Premises;
(f) use any power source for the operation of any equipment or devise other than
dry cell batteries or electricity; (g) operate any electrical device from which
may emanate waves that could interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere; (h) bring or
permit to be in the Building any bicycle, other vehicle, dog (except in the
company of a blind person), other animal or bird; (i) make or permit any
objectionable noise or odor to emanate from the Premises; (j) disturb, harass,
solicit or canvass any occupant of the Building; (k) do anything in or about the
Premises which could be a nuisance or lend to injure the reputation of the
Building; (l) allow any firearms in the Building or the Premises except as
approved by Lessor in writing.

 

Bank of North Carolina - Lease - 05/20/2005

  Page 22 of 25



--------------------------------------------------------------------------------

15. Solicitation. Lessee shall not canvass other tenants in the Building to
solicit business or contributions and shall not exhibit, sell or offer to sell,
use, rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Lessee’s Permitted Use.

 

16. Energy Conservation. Lessee shall not waste electricity, water, heat or air
conditioning and agrees to cooperate fully with Lessor to insure the most
effective operation of the Building’s heating and air conditioning, and shall
not allow the adjustment (except by Lessor’s authorized Building personnel) of
any controls. The last employee of Lessee’s to leave the Premises each day shall
turn off all lights in the Premises.

 

17. Building Security. At all times other than normal business hours the
exterior Building doors and suite entry door(s) must be kept locked to assist in
security. The janitorial service, upon completion of its duties, will lock all
Building doors. Problems in Building and suite security should be directed to
Lessor at Lessor’s phone number (336-243-2600). The last employee of Lessee’s to
leave the Premises each day shall close and lock all doors to the Premises.

 

18. Parking. Parking is in designated parking areas only. There may be no
vehicles in “no parking” zones or at curbs. Handicapped spaces are for
handicapped persons and the Police Department will ticket unauthorized
(unidentified) cars in handicapped spaces. Lessor reserves the right to remove
vehicles that do not comply with the Lease or these Rules and Regulations and
Lessee shall indemnify and hold harmless Lessor from its reasonable exercise of
these rights with respect to the vehicles of Lessee and its employees, agents
and invitees.

 

19. Janitorial Service. The janitorial staff will remove all trash from trash
cans. Any container or boxes left in hallways or apparently discarded unless
clearly and conspicuously labeled DO NOT REMOVE may be removed without liability
to Lessee. Any large volume of trash resulting from delivery of furniture,
equipment, etc., should be removed by the delivery company, Lessee, or Lessor at
Lessee’s expense. Janitorial service will be provided after hours five (5) days
a week in accordance with the janitorial standards set forth on Exhibit C. All
requests for trash removal other than normal janitorial services should be
directed to Lessor at Lessor’s phone number (336-243-2600).

 

20. Construction. Lessee shall make no structural or interior alterations of the
Premises. All structural and nonstructural alterations and modifications to the
Premises shall be coordinated through Lessor as outlined in the Lease. Completed
construction drawings of the requested changes are to be submitted to Lessor or
its designated agent for pricing and construction supervision.

 

21. Lessee shall not allow any person to bring a firearm onto the Leased
Premises nor shall Lessee permit any person to use any portion of the Leased
Premises (or the property on which it is located) for hunting purposes, or to
discharge from any portion of the Leased Premises (or on the property which is
it located ), any rifle, shotgun, pistol or other firearm, or any bow and arrow,
or any other device or weapon designed to fire or shoot any projectile for the
purpose of injuring or killing.

 

22. Smoking is not permitted in offices and cubicles, common areas such as
restrooms, conference rooms, lobbies, hallways, elevators, staircases, water
fountains and

 

Bank of North Carolina - Lease - 05/20/2005

  Page 23 of 25



--------------------------------------------------------------------------------

building main entrances and exits. Smoking is not permitted where combustible
fumes can collect. This includes storage areas, or any area where an
occupational hazard may exist. Due to health, safety and liability risks, this
policy will be strictly enforced. The designated smoking areas are located
outside of the secondary / employee entrances of the building. There is no
prohibition on smoking in these areas.

 

 

Bank of North Carolina - Lease - 05/20/2005

  Page 24 of 25



--------------------------------------------------------------------------------

THIS IS THE LAST PAGE OF THE LEASE DOCUMENT AND INTENTIONALLY LEFT BLANK

 

Bank of North Carolina - Lease - 05/20/2005

  Page 25 of 25